Citation Nr: 1601867	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  14-42 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for a right leg disability, to include as secondary to a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from November 1955 to August 1959.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In addition to the claims listed above, the Veteran's November 2012 notice of disagreement also included the issue of entitlement to service connection for a right arm disability.  The RO addressed this issue in an October 2014 statement of the case.  On his December 2014 substantive appeal, the Veteran specifically listed the issues he wanted to appeal; he did not include the issue of entitlement to service connection for a right arm disability.  Accordingly, only the three issues listed above are properly before the Board and will be considered in this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

For various reasons, the Veteran's claims must be remanded.  

First, with respect to his claim for service connection for headaches, the Veteran underwent a VA examination in August 2012.  At that time, he was diagnosed as suffering from tension headaches.  The examiner offered a negative nexus opinion, finding that the Veteran's current headaches were not related to an in-service, 1959 complaint of headaches.  

In letters to the RO, however, the Veteran has contended that his headaches are related to an in-service incident wherein he fainted while standing at attention in hot weather in August 1957.  He stated that he hit his head on the pavement, and was hospitalized following the incident.  

The examiner did not discuss this incident in formulating her opinion.  Also, though the Veteran's service treatment records have been obtained, no attempt was made to determine whether additional hospitalization records exist.  

Thus, on remand, VA must attempt to obtain any additional records, and the Veteran must undergo a new VA examination.  

With regard to his claims for service connection for a low back disability and a right leg disorder, the Veteran has contended that he injured his back during his active service when moving stairways to allow people to board and disembark from planes.  He contends that his right leg disability is secondary to his back.  

Though the Veteran has sought VA treatment for back pain, he was not scheduled for a VA examination with respect to his claim.  Further, though the Veteran did undergo a VA examination with regard to his right leg disability, the examiner did not comment on whether his current disability is secondary to his back.  

Thus, on remand, the Veteran must undergo a VA examination to determine his current disabilities and their possible relation to service.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any hospitalization records of the Veteran's from Ardmore Air Force Base or any other indicated source in August or September of 1957.

2.  Obtain the Veteran's VA treatment records dated from March 2012 and thereafter and associate them with his claims file.  

3.  Following the above ordered development, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his claimed headaches.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

After examining the Veteran, the examiner is to state whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed headache disability is related to the Veteran's active service, including his claimed fainting incident in August 1957.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his claimed low back and right leg disabilities.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

After examining the Veteran, the examiner is to answer the following questions:

A)  From what current low back and right leg disabilities does the Veteran suffer?

B)  Is it at least as likely as not that (a 50 percent or greater probability) that any diagnosed low back or right leg disabilities had their onset in or are otherwise related to the Veteran's active service?

C)  Is it at least as likely as not that any diagnosed right leg disability is secondary to a low back disability?  That is, is any diagnosed right leg disability, proximately due to, the result of, or aggravated by a low back disability?

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, the examiner must attempt to establish a baseline level of severity of the right leg disability prior to aggravation by a low back disability.

The examination report must include a complete rationale for all opinions expressed. 

5.  Readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




